DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed on April 27, 2021 does not fully comply with the requirements of 37 CFR 1.98(b) because the references associated w/ citation numbers 69 and 197 were either missing or could not be recognized in the image file wrapper.  Since the submission appears to be bona fide, applicant is given ONE (1) MONTH from the date of this notice to supply the above mentioned omissions or corrections in the information disclosure statement.  NO EXTENSION OF THIS TIME LIMIT MAY BE GRANTED UNDER EITHER 37 CFR 1.136(a) OR (b).  Failure to timely comply with this notice will result in the above mentioned information disclosure statement being placed in the application file with the noncomplying information not being considered.  See 37 CFR 1.97(i).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
In claim 17, the metes and bounds of “vacuum conditions” are vague and indefinite.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 4, 5, 7, 11, 13, 15, 17, 19, 20 and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the literature reference titled “Recovery of Hydrogen from Hydrogen Sulfide with Metals or Metal Sulfides” by H. Kiuchi et al.
The abstract, INTRODUCTION and EXPERIMENTAL sections in this Kiuchi et al. literature reference set forth that a double sulfide (such as CuFeS2) was placed in a fixed bed reactor and a gas comprising hydrogen sulfide was passed through this fixed bed reactor at a temperature of about 550 oC (please also note Table 1) and a pressure of about ambient pressure to reduced pressure (please note the section titled “1.  Treatment of H2S by the Type 1” reaction on pg. 478) so that the CuFeS2 reacted w/ the hydrogen sulfide to produce a sulfided metallic composition and hydrogen gas (according to the “Sulfurization Type 1 reaction” mentioned in the INTRODUCTION).  The resulting sulfided metallic oC (please also note Table 1) and argon gas was passed through this sulfided metallic composition to convert back it into its original state (i. e. CuFeS2) and produce an elemental sulfur-containing regeneration off-gas.  Thus, the discussed portions of this Kiuchi et al. literature reference reasonably seem to meet the limitations described in at least the Applicants’ claims 1, 3, 4, 5,7, 11, 13, 15, 17, 19, 20 and 21.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

The person “having ordinary skill in the art” has the capability of understanding the scientific and engineering principles applicable to the claimed invention.  The references of record in this application reasonably reflect this level of skill.
Claims 1, 2, 3, 4, 5, 7, 10, 11, 12, 13, 15, 16, 17, 18, 19, 20 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over the literature reference titled “Recovery of Hydrogen from Hydrogen Sulfide with Metals or Metal Sulfides” by H. Kiuchi et al..
Claims 1, 3, 4, 5, 7, 11, 13, 15, 17, 19, 20 and 21 are rejected as being obvious over the teachings provided in this Kiuchi et al. literature reference for the reasons set forth in the previous rejection: please note that anticipation is generally considered to be the epitome of obviousness.
The difference between the Applicants’ claims and this Kiuchi et al. literature reference is that the Applicants’ dependent claim 2 also mentions that the first gaseous input stream may also contain one of more of CO, H2, CO2 and/or a hydrocarbon feedstock (and at least this particular descriptor appears to be absent in this Kiuchi et al. reference), however it is submitted that this difference would have been obvious to one of ordinary skill in the art at the time the Applicants’ invention was filed because it is “reasonably expected” that when the laboratory process described in this Kiuchi et al. reference is applied to a feed gas stream in a chemical and/or petroleum plant that the feed gas would inevitably contain extraneous, industrial components (to include the CO, H2, CO2, etc. mentioned in at 
The difference between the Applicants’ claims and this Kiuchi et al. reference is that the Applicants’ dependent claims 10, 12, 16 and 18 describe certain chemical and/or physical process and/or compositional parameters (such as particle sizes, molar ratios and concentrations) that do not appear to be explicitly recited in this Kiuchi et al. reference, however it is submitted that these differences would have been obvious to one of ordinary skill in the art at the time the Applicants’ invention was filed because it is also “reasonably expected” that at least an obvious variation of the same process described in this Kiuchi et al. reference that treats at least an obvious variation of the same feed gas w/ the same reagent to produce the same products to the same extent/degree would inevitably operate w/ at least an obvious variation of the same claimed chemical and/or physical compositional and/or process parameters (to include the particle sizes, molar ratios and concentrations mentioned in at least the Applicants’ dependent claims 10, 12, 16 and 18), and such “reasonable expectations” are evidence of prima facie obviousness.

Allowable Subject Matter
The Applicants’ dependent claims 6 and 8 and the Applicants’ independent claim 22 and the claims directly or indirectly dependent thereon (i. e. the Applicants’ dependent claims 23-27) and also the Applicants’ independent claim 28 have been allowed over the teachings provided in this literature reference titled “Recovery of Hydrogen from Hydrogen Sulfide with Metals or Metal Sulfides” by H. Kiuchi et al. because these claims either explicitly or implicitly require the presence of chromium in the Applicants’ alloy composition (and at least this particular feature is not taught or suggested in this Kiuchi et al. literature reference).
2S by Type 1 reaction” section in this Kiuchi et al. reference only mentions the use of argon gas as their corresponding inert gas).
The Applicants’ dependent claim 14 has been allowed over the teachings provided in this Kiuchi et al. reference because it sets forth a first temperature that is between about 300 and 450 oC (whereas Table 1 in this Kiuchi et al. reference mentions a corresponding temperature of 550 oC).

References Made of Record
The following additional references from the search of the U. S. examiner are also made of record:
U. S. Pat. 5,891,415; US 2002/0102254 A1; US 2014/0134096 A1; US 2015/0291420 A1; US 2016/0115026 A1; and US 2017/0106355 A1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy C Vanoy whose telephone number is (571)272-8158. The examiner can normally be reached 8-4:30 (Mon-Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






tcv
/TIMOTHY C VANOY/Primary Examiner, Art Unit 1736